Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2020 has been entered. 
Examiner’s Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: The closest prior art references, of Yeh CN_103980712_A in view of Riddle WO2014193572_A1 and further in view of Hosono JP_2007182511_A, suggests all of the claimed limitations of the independent Claims except for the claimed limitations of the ratio of SiO2 particles to TiO2 particles. The Examiner was unable to find a teaching and/or suggestion why the above limitation would be obvious within the context of the field of endeavor. Moreover, the arguments indicating unexpected and surprising light transmittance properties found on pages 7-9 were found to be persuasive. The closest prior art references have been listed in the previously filed and attached PTO-892 forms. For these reasons, Claims 20-25 and 28-37 are allowed.  
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        April 8, 2021